Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 1 of 12 PageID #: 476




     UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF RHODE ISLAND

     GARY WALKER

           VS                                             CA NO. 19-CV-310

     BANK OF NEW YORK MELLON AS TRUSTEE FOR THE
     CERTIRFICATEHOLDERS OF THE CWALT, INC.
     ALTERNATIVE LOAN TRUST 2006-CB39, MORTGAGE
     PASS-THROUGH CERTIFICATES SERIES 2006-CB39,
     NEWREZ, LLC DBA SHELLPOINT MORTGAGE SERVICING

                  MEMORANDUM OF LAW IN SUPPORT OF MOTION
                  TO REMAND TO THE SUPERIOR COURT

                                      INTRODUCTION

           This matter is a simple breach of contract claim along with two

     additional statutory claims under Rhode Island law, none of which support a

     claim for diversity jurisdiction. The Plaintiff filed for breach of contract

     damages and injunctive relief on May 1, 2019. The Court granted the

     Temporary Restraining Order alleging that the Defendant had not complied

     with the terms of the mortgage, particularly mailing a Notice of Default

     demanding payment at a date, twenty days after the letter was deposited into

     the United States mail. The complaint included a count for breach of

     contract against Bank of New York Mellon as trustee for an incorrectly

     named securitized trust and against the loan servicer, NewRez LLC dba

     Shellpoint Mortgage for violations of the Rhode Island Fair Debt Collection


                                            1
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 2 of 12 PageID #: 477




     Practices Act and the Third Party Loan Servicer Act. The Defendants filed

     an answer before service on May 10, 2019 and removed the matter to this

     Court on May 31, 2019, alleging diversity jurisdiction.

                        INITIAL DISCUSSION

           Federal courts are courts of limited jurisdiction. “Without jurisdiction

     the court cannot proceed at all in any cause. Jurisdiction is power to declare

     the law, and when it ceases to exist, the only function remaining to the court

     is that of announcing the fact and dismissing the cause.”         Steel Co. v.

     Citizens for a Better Environment, 523 U.S. 83, 94 (1998) (quoting Ex parte

     McCardle, 74 U.S. (7 Wall.) 506, 514 (1868).              This principal is so

     predominant that federal courts are under a continuing duty to confirm their

     jurisdictional power and are “obliged to inquire sua sponte whenever a doubt

     arises as to [its] existence ...” Mt. Health City Sch. Dist. Bd. of Educ. V.

     Doyle, 429 U.S. 274, 278 (1977) (citations omitted).

           The diversity provisions of 28 U.S.C. § 1332(a) grant district courts

     original jurisdiction over cases in which the parties are citizens of different

     states and completely diverse     and in which the amount in controversy

     certain (but not all) class actions if the amount in controversy exceeds

     $75,000.00 In Danca v. Private Health Care Systems, 185 F. 3d 1 (1st Cir.

     1999) the Court held that:


                                           2
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 3 of 12 PageID #: 478




           As with any assertion of federal jurisdiction, the burden of

     demonstrating jurisdiction resides with the party seeking removal. Removal

     statutes are to be strictly construed see: Shamrock Oil & Gas Corp. v.

     Sheets, 313 U.S. 100, 108-09, 61 S.Ct. 868, 85 L.Ed. 1214 (1941), and

     defendants    have      the   burden   of   showing    the   federal   court's

     jurisdiction, see BIW Deceived v. Local S6, Industrial Union of Marine

     and Shipbuilding Workers of America, IAMAW District Lodge 4, 132 F.3d

     824, 831 (1st Cir.1997).

           Diversity jurisdiction over certain actions does not operate to shift

     the burden of persuasion to plaintiffs to show a lack of federal jurisdiction.

     The plaintiff does not bear the burden of demonstrating that removal was

     improvident. Rather, the burden remains with the removing party. In this

     case, the Defendants bear the burden of establishing all prerequisites of

     federal jurisdiction.


         THE DEFENDANTS HAVE NOT PROVEN THE
     JURISDICTIONAL AMOUNT NECESSITY FOR DIVERSITY


           A case asserting state law claims and filed in state court may be

     removed by a defendant to federal court, if there is both diversity of

     citizenship and a sufficient amount in controversy pursuant to 28 U.S.C. §

     1446(b)—(c)." See Deaton v. Liberty Mut. Grp., Inc., No. CV 17-233 WES,
                                            3
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 4 of 12 PageID #: 479




     2017 WL 5198182, at *1 (D.R.I. Nov. 9, 2017) (quoting Hogan v. Wal—

     Mart Stores E., L.P., No. CA 13-603 S, 2014 WL 66658, at *2 (D.R.I. Jan.

     8, 2014)). As the party seeking removal, each Defendant "bears the burden

     of establishing a reasonable probability that the amount in controversy

     requirement is met." See id. at *1 (citing Amoche v. Guarantee Tr. Life Ins.

     Co., 556 F.3d 41, 48-50 (1st Cir. 2009)). When determining whether the

     amount-in-controversy requirement is satisfied, the Court (a) "assumes that

     [the] [p]laintiff s allegations are true," (b) "considers [t]he types of damages

     . . . permitted by the state-law cause of action," and (c) "considers

     affirmative evidence outside of the complaint in support of the amount in

     controversy." See id. (citations omitted). Out of respect for a plaintiffs

     "choice of court and principles of 'federalism and comity, removal statutes

     are to be construed strictly, and in ambiguous cases, constructed against

     removal.' See id. (quoting Porter v. Am. Heritage Life Ins. Co., 956 F. Supp.

     2d 344, 347 (D.R.I. 2013)).

            As a preliminary matter, the Defendant has not contended that the

     amount-in-controversy requirement is satisfied. Instead, it has merely stated

     that "the amount in controversy exceeds $75,000.00, stating that the fair

     market value of the property exceeds        seventy-five thousand ($75,000)

     dollars." See Notice of Removal.      The Defendants both cite McKenna v..


                                            4
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 5 of 12 PageID #: 480




     Wells Fargo Bank, N.A., 693 F. 3d 2017(1st Cir. 2012). However, McKenna

     involved a case in which the Plaintiff filed a Massachusetts Truth in Lending

     Claim to void the mortgage as the basis for this claim. The Court held:

            As for the $75,000 amount-in-controversy requirement, "[n]umerous
     [district] courts have held that, where a complaint seeks to invalidate a loan
     secured by a deed of trust, the amount in controversy is the loan
     amount," Ngoc Nguyen v. Wells Fargo Bank, N.A., 749 F.Supp.2d 1022,
     1028 (N.D.Cal.2010),[3] although other courts have calculated the amount in
     controversy by reference to alternative criteria, including, inter alia, "the
     unpaid principal balance on the note as of the date of removal," see RC
     Lodge, LLC v. SE Prop. Holdings, LLC, No. 12-0112, 2012 U.S. Dist.
     LEXIS 98199, at *4, 2012 WL 2898815, at *1 (S.D.Ala. July 16, 2012).

     In this case, the Plaintiff did not seek to invalidate the mortgage. Rather he

     has filed two counts against the Bank of New York Mellon as Trustee for

     Breach of Contract and for specific injunctive relief precluding that

     defendant from foreclosing due to failure to comply with the terms of the

     mortgage. The allegations in the complaint for breach of contract alleged in

     paragraph 68 was that the amount claimed for damages were less than

     $70,000.00. Defendant, Bank of New York Mellon’s answer to this

     allegation was that Defendants are without sufficient information to admit or

     deny the allegations contained within this paragraph and leave Plaintiff to

     his proof thereof. This answer was filed on behalf of both defendants even

     though Count I was not pleaded against Shellpoint.




                                            5
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 6 of 12 PageID #: 481




           Count II for injunctive relief did not seek to invalidate the mortgage.

     Rather the allegations of the complaint were that the purported notice of

     default, which is a condition precedent to acceleration and the exercise of the

     statutory power of sale was not compliant with the terms of the mortgage,

     specifically that the letter was mailed 29 days before the date specified for

     the cure of the alleged default. This action thus merely sought to require the

     Defendant to comply with the terms of the mortgage prior to exercising the

     statutory power of sale. Thus there was no basis for this assertion that that

     amount in controversy was greater than $75,000.00 as to Bank of New York

     Mellon. In addition, no current foreclosure is scheduled. Thus the injunctive

     relief count is for all practical purposes moot due to the fact of no

     foreclosure sale.

           The two counts against Shellpoint are both for violations of Rhode

     Island statutes, the Rhode Island Fair Debt Collection Practices Act and the

     Third Party Loan Servicers Act, in which the Plaintiff alleged that the

     damages against Shellpoint were for less than $70,000.00 for both counts in

     the aggregate sum. Thus there is not diversity jurisdiction available to

     Shellpoint since the damages alleged have nothing to do with the value of

     the mortgage or property.




                                             6
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 7 of 12 PageID #: 482




           This Court in Hernandez v. US Bank N.A. et al Ca. No. 18-121 WES

     (D. Rhode Island, June 18, 2018) held that in a mortgage case where there

     was no intent to invalidate the mortgage, the actual amount in controversy

     was the value of equitable title of the property, stating:


     The value of such a delay is not the value of the property, it is the value to
     plaintiff of postponing foreclosure until he can determine through this suit
     whether defendants are entitled to foreclose."); Sanders v. Homecomings
     Fin., LLC, No. 2:08-CV-369-MEF., 2009 WL 1151868, at *3-4 (M.D. Ala.
     Apr. 29, 2009) (finding amount in controversy not equal to mortgage's
     original value, but rather "a[t] the very most" to mortgagee's "equity in the
     home," where mortgagee sought to enjoin foreclosure sale).

     The same reasoning requires remand here. Defendants have not provided
     evidence of the amount in controversy. The value of the mortgage and that
     of the Property are not what Plaintiffs would win if their lawsuit were to
     succeed. What they would win — the object of the litigation — is,
     essentially, equitable title to the Property, something as to which Defendants
     have not attempted appraisal. Defendants have thus failed to meet their
     burden to prove federal-court jurisdiction by a preponderance of the
     evidence.

     This procedural claim brought in the injunctive involves less damages to

     Bank of New York Mellon then was raised in Hernandez. The cost to seek

     to exercise the statutory power of sale with a valid default letter is the

     amount in controversy in this case. Thus the Motion to remand should be

     granted on this ground alone.




                                             7
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 8 of 12 PageID #: 483




     THE DEFENDANTS HAVE WAIVED THE RIGHT TO REMOVE

           On May 10, 2019, the Defendants filed an answer in the Superior

     Court case, by which they unequivocally indicated their clear and

     unequivocal intent to remain in State Court. The case was filed in the

     Superior Court on May 1, 2019 and the Temporary Restraining Order was

     granted on that date. No service was made on the Defendants, yet the

     attorney for the Defendants chose to answer the case, rather than removing

     the case on May 10, 2019. At that time since the service had not been made

     and the Defendants even though they had received the pleadings on that

     May 1, 2019 clearly indicated that their intent was to litigate the matter in

     the State Court.

           The Defendants did not file a proforma answer and in fact in their

     answer filed twelve affirmative defenses. This extensive answer raised

     multiple affirmative defenses, which were asserted. In this answer they also

     demanded that the Court:

           Dismiss the Plaintiff’s complaint on all counts with prejudice;

           Deny the Plaintiff’s request for damages and attorneys’ fees;

           Award Defendants reasonable attorneys’ fees and costs AND

           Any and all other relief that the Court deems meet and just.




                                            8
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 9 of 12 PageID #: 484




           Thus this answer of the Defendants made it clear that the Defendants

     sought to avail themselves of the jurisdiction of the State Court. They did

     not have to file an answer and in fact filed an answer seeking relief in the

     form of attorney fees and costs from the Plaintiff. Their answer contained

     affirmative defenses and in this answer preserved their right to file a Motion

     to Dismiss under Rhode Island Rules of Civil Procedure 12(b)(6) or

     12(b)(1). In Advanced Construction and Renovation, Inc. v. Mt. Hawley

     Insurance Company, Case no. 17-61080 (S.D. Florida, February 9, 2018),

     the Court held that the filing of a pleading to maintain the status quo did not

     constitute waiver but each case had to be decided on a case by case basis:

            "However, an action to maintain the status quo in state court, as
     opposed to an action to dispose of the matter, does not constitute a
     waiver." Scholz v. RDV Sports, Inc., 821 F. Supp. 1469, 1470-71 (M.D. Fla.
     1993) ("[A] motion to dismiss is an affirmative use of the state-court
     process, and thus, distinguishable from actions to maintain the status quo in
     state court, such as . . . filing answers and affirmative defenses."). Whether a
     state court defendant waived its right to remove must be determined on a
     case-by-case basis. Hill v. State Farm Mut. Auto. Ins. Co., 72 F. Supp. 2d
     1353, 1354 (M.D. Fla. 1999). "However, an action to maintain the status quo
     in state court, as opposed to an action to dispose of the matter, does not
     constitute a waiver." Scholz v. RDV Sports, Inc., 821 F. Supp. 1469, 1470-71
     (M.D. Fla. 1993) ("[A] motion to dismiss is an affirmative use of the state-
     court process, and thus, distinguishable from actions to maintain the status
     quo in state court, such as . . . filing answers and affirmative defenses.").
     Whether a state court defendant waived its right to remove must be
     determined on a case-by-case basis. Hill v. State Farm Mut. Auto. Ins.
     Co., 72 F. Supp. 2d 1353, 1354 (M.D. Fla. 1999).




                                            9
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 10 of 12 PageID #: 485




     In this case, the Defendants were under no obligation to file an answer to

     preserve the status quo, yet chose to file the answer, with no status quo to

     preserve. The Rhode Island Rules of Civil Procedure provide that a

     defendant has twenty days after service to answer a complaint. The Plaintiff

     under these same rules has 120 days in Rhode Island to serve the complaint.

     In this case no service was made in the State Court case. Thus there was no

     need to file this substantive answer. The foreclosure had been cancelled by

     virtue of the actions of Defendant, through its attorney Harmon Law had

     cancelled the sale and the matter was moot as to the foreclosure. Yet they

     decided to answer and then twenty one days later to remove.       For these

     reasons, the Motion to Remand should be granted.

     THE PLAINTIFF SHOULD BE AWARDED ATTORNEY FEES


           28 U.S.C. 1447(c) provides for attorney fees and costs in the event

     that the Motion to remand is granted. In Martin v. Franklin Capital Corp.,

     546 U.S. 132 (2005), the United States Supreme Court considered the policy

     behind § 1447(c). In so doing, the Court noted that [t]he process of removing

     a case to federal court and then having it remanded back to state court delays

     resolution of the case, imposes additional costs on both parties, and wastes

     judicial resources. Assessing costs and fees on remand reduces the

     attractiveness of removal as a method for delaying litigation and imposing

                                           10
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 11 of 12 PageID #: 486




     costs on the plaintiff. The appropriate test for awarding fees under § 1447(c)

     should recognize the desire to deter removals sought for the purpose of

     prolonging litigation and imposing costs on the opposing party, while not

     undermining Congress’ basic decision to afford defendants a right to remove

     as a general matter, when the statutory criteria are satisfied. Martin, 546 U.S.

     at 140. The Court further noted that “[a]bsent unusual circumstances, courts

     may award attorneys’ fees under § 1447(c) only where the removing party

     lacked an objectively reasonable basis for seeking removal.” Id. at 141.

     Defendants’removal of a case that solely involves state law contract and

     statutory violations of State law, in view of their actual or constructive

     knowledge of this Court’s decision in Hernandez was objectively

     unreasonable. This unreasonable removal is cause enough in and of itself to

     justify payment of attorney’s fees and costs. Plaintiff further noted that

     defendants filed their Notice of Removal after filing an answer, thus

     waiving the right to remove. Thus legal fees and costs arising from

     proceeding in Federal Court and in filing this action should be awarded to

     the Plaintiff.




                                            11
Case 1:19-cv-00310-WES-LDA Document 7-1 Filed 06/29/19 Page 12 of 12 PageID #: 487




                                                  GARY WALKER
                                                  By his Attorney,

     June 29, 2019                                /s/ John B. Ennis
                                                  JOHN B. ENNIS, ESQ. #2135
                                                  1200 Reservoir Avenue
                                                  Cranston, Rhode Island 02920
                                                  (401) 943-9230
                                                  Jbelaw75@gmail.com




                         Certificate of Service

     I hereby certify that I served a copy of this Memorandum on the following
     on June 29, 2019:

     C. Charles Townsend
     Stephen Stoehr


     /s/ John B. Ennis




                                           12
